Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (U.S. Patent 6,176,256), hereinafter “Nakajima” in view of Yamauchi et al. (U.S. Publication 2019/0178405), hereinafter “Yamauchi”, Vrolijk et al. (U.S. Patent 9,810,429), hereinafter “Vrolijk”, Kim et al. (U.S. Publication 2015/0361924), hereinafter “Kim”.
In regards to claim 1, Nakajima discloses a pressure shut-off valve (36) for a pressure regulator (37), which is provided between a pressure fuel line (28) connected to a gas storage tank (20) and the pressure regulator (37).
Nakajima does not specifically disclose the pass through type shut-off valve disclosed by applicant. However, Yamauchi discloses a shut-off valve including a body housing (BH) provided at an outer side thereof with a connection terminal (81) and including a bobbin (B) provided in the body housing (BH) and wound with a coil (73); a coupling fixing member (81) disposed at a front end of the body housing (BH), in which the coupling fixing member (81) has one end fixedly coupled to an inlet chamber (IC) of an inlet port (IP) of a body and an opposite end fixedly inserted into the body housing (BH), and the coupling fixing member (81) includes a plunger (70) provided to reciprocate inside the coupling fixing member (81) and having an inflow passage (71a) for opening and closing an inlet in the inlet port (IP); and a connection fixing member (60) disposed at a rear end of the body housing (BH) in which the connection fixing member (60) has one end inserted and fixed into the body housing (BH) and an opposite end protruding to an outside of the body housing (BH) and fixedly fastened to the pressure fuel line (PFL), and is formed therein with a supply passage (61).

    PNG
    media_image1.png
    1183
    807
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have substituted the shut-off valve of Nakajima for the shut-off valve taught by Yamauchi so as to reduce the number of ports required in the system housing 
Yamauchi teaches that the plunger (70) includes an opening/closing member (75) formed at a front end of the plunger(71) to open/close an inlet (82), and a plunger rod (70) formed therein with an inflow passage (71a) and fixedly coupled to the opening/closing member (75) to reciprocate, in which a spring (65) is interposed between the plunger rod (70) and the connection fixing member (60).
Yamauchi teaches that the inflow passage (71a) comprises a passage corresponding to the supply passage while one side of a spring is inserted into the passage (65), and a plurality of inflow holes (71b) directed to the inlet chamber (IC) and connected to the passage to be connected to the inflow chamber IC).
Nakajima does not specifically disclose a first airtight ring. However, Vrolijk teaches a shut-off valve (20) coupled to a body (30) including a first ring seal (33).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have coupled a seal as taught by Vrolijk around the coupling fixing member to ensure fluid sealing between the components (Vrolijk col. 5, lines 16-18). 
Nakajima does not disclose that the opening/closing member has a conical shape corresponding to the inlet, in which a second airtight ring is fixedly coupled to an outer surface of the opening/closing member. However, Kim teaches an opening/closing member (OCM) has a conical shape corresponding to the inlet, in which a second airtight ring (SAR) is fixedly coupled to an outer surface of the opening/closing member (OCM).

    PNG
    media_image2.png
    1043
    786
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the opening/closing member of Yamauchi to have a conical cross-section and ring seal as taught by Kim as a functional equivalent sealing arrangement wherein the mating tapered shapes of the member and inlet function to center the armature and prevent binding.
Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive.
Applicant argues that Yamauchi does not teach a plunger having a spring interposed between the plunger rod and the connection fixing member. The office disagrees. As discussed above, spring 65 is located between the plunger rod 70 and the connection fixing member 60.
	In response to applicant's argument that a person having ordinary skill in the art would not have looked at Yamauchi nor Kim, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., high pressure shutoff) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
The office further notes that the references applied above disclose the structure and function recited in the claims. Additionally, applicant does not specifically point out what structural aspects of the invention fail to be disclosed by the combination of references.
Applicant argues that while Vrolijk does disclose an analogous cut-off valve, Vrolijk does not disclose that the valve can control the inside gas pressure like the claimed cut-off valve. To begin, the office notes that applicant does not specifically argue which features of Vrolijk which the office relies upon facilitate such a conclusion. Additionally, the office notes that Vrolijk is relied on for the teaching of a sealing ring. It is well recognized in the art, as appreciated by Vrolijk that sealing rings may be utilized to ensure fluid sealing between the components (Vrolijk col. 5, lines 16-18). 
Applicant argues that the office cannot rely on Kim because Kim does not explicitly discuss the features upon which the office relies. The office disagrees. Drawings may be relied upon for what the drawings clearly illustrate. It is the office’s position that Fig. 2 of Kim clearly illustrates a solenoid valve which includes a conical valve head having a ring seal (as discussed above).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753